                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

 LOYAL HAYES,                                    )
                                                 )
                   Plaintiff,                    )
                                                 )
          v.                                     )         No. 1:20-cv-16-SPM
                                                 )
 CALLIE BOOKER, et al.,                          )
                                                 )
                   Defendants.                   )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon plaintiff Loyal Hayes’s Motion to Dismiss Without

Prejudice (ECF No. 6). Therein, plaintiff states he “moves to dismiss without prejudice the action

against all named defendants, pursuant to all relevant rules of the Civil Rules of Procedure.” Id.

The Court construes plaintiff’s motion as a notice of voluntary dismissal filed pursuant to Rule

41(a) of the Federal Rules of Civil Procedure. The Court will grant the motion, and order the

dismissal of this case, without prejudice.

       This dismissal will not count as a “strike” under 28 U.S.C. § 1915(g). Additionally,

plaintiff’s motion for leave to proceed in forma pauperis will be denied as moot, and he will not

be assessed any filing fee for this case. The Court will also deny as moot plaintiff’s motion to

appoint counsel.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s Motion to Dismiss Without Prejudice (ECF

No. 6) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED, without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 2) is DENIED as moot.
     IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (ECF No. 3) is

DENIED as moot.

     Dated this 14th day of April, 2020.



                                             HENRY EDWARD AUTREY
                                           UNITED STATES DISTRICT JUDGE




                                           2
